Citation Nr: 0208411	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  96-40 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

The propriety of the initial 10 percent evaluation for the 
service-connected polyarthritis of hands, wrists and knees.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to July 
1983 and December 1983 to December 1995.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the RO 
that, in pertinent part, granted service connection and 
assigned a 10 percent for polyarthritis of the hands, wrists 
and knees, effective on December 10, 1995.  

This matter was remanded by the Board in June 2001 for 
additional development of the record.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran's service-connected polyarthritis of the 
hands, wrists and knees is shown to be asymptomatic without 
demonstrated joint deformity or swelling or  related 
compensable functional loss or painful motion.  



CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 10 
percent for the service-connected polyarthritis of the hands, 
wrists and knees are not met.  38 U.S.C.A. §§ 1155, 5107(a), 
7104 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a including 
Diagnostic Codes 5002, 5003, 5009, 5215, 5216-5227, 5260, 
5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the veteran's service medical records 
shows that he was diagnosed and treated for sarcoidosis and 
related disabilities.  

Following service, the veteran underwent a VA examination in 
March 1996.  The veteran had complaints including those of 
joint pain and aching on an "on and off" basis.  The 
veteran reported having very little swelling at the time of 
the examination.  

Upon examination, the examiner found slight tenderness to 
pressure over the hands, wrists and knees, but no swelling or 
limitation of motion.  X-ray studies of the hands were normal 
and x-ray studies of the knees revealed no acute bony 
changes, well-maintained cartilage spaces, no effusion, and 
bilateral bipartite patellas, which were a "variation of 
normal."  The examiner diagnosed the veteran as having 
polyarthritis.  

In February 1997, the veteran underwent a VA examination of 
the hands.  The veteran had complaints of having pain in his 
fingers, primarily involving the proximal interphalangeal 
joint of the middle fingers, bilaterally.  

Upon examination, the examiner noted that the veteran had 
long, slim fingers with a slight hyperextension of the distal 
interphalangeal joint, but that the veteran had full range of 
motion and normal strength, bilaterally.  The veteran was 
able to touch all of his fingers.  

Furthermore, the examiner reported that the veteran suffered 
from no anatomical or functional defects and that his 
strength and dexterity were within normal limits, 
bilaterally.  X-ray studies did not reveal any evidence of 
degenerative joint disease.  The examiner diagnosed the 
veteran as having bilateral hand pain, with a normal 
examination. 

In addition, the veteran underwent a VA examination of the 
wrists and knees in February 1997.  The veteran had 
complaints of having occasional pain in the wrists and knees.  
At the time of the examination, the veteran reported that he 
was hurting at the "maximum" because of the drive to the 
clinic and the weather.  

After examination, the examiner reported that there was no 
swelling, deformity or other obvious abnormalities of the 
veteran's wrists.  His range of motion was that of 70 degrees 
of extension, 80 degrees of flexion, 45 degrees of ulnar 
deviation, and 20 degrees of radial deviation, bilaterally.  

An examination of the knees revealed no obvious swelling or 
deformity.  The ligaments were intact.  The veteran exhibited 
no joint line pain and was able to squat and stand on his 
toes and heels.  X-ray studies of the wrists and knees 
revealed no evidence of degenerative joint disease.  The 
examiner diagnosed the veteran, in part, with bilateral wrist 
and knee pain, with normal examination.  

The VA treatment records, dated from 1996 through 1999, show 
that the veteran was treated for various disabilities 
associated with the sarcoidosis.  X-ray studies of the knees 
performed in February 1999, revealed a tripartite patella and 
a large effusion. 

Furthermore, in February 1999, the veteran had complaints of 
having had persistent left knee swelling.  An examination 
revealed that the veteran could bend his knee to 60 degrees, 
but had pain when trying to fully flex.  There was no 
overlying warmth or erythema, but a moderate effusion with a 
ballotable patella was noted.  There was 1+ pitting edema to 
the left knee.  

The VA medical records show that the veteran was hospitalized 
on February 8, 1999, to undergo an arthroscopic incision and 
drainage of the left knee due to a Cryptococcus neoformans 
infection.  Following the surgery, on February 25, 1999, the 
veteran reported that his left knee was doing better, but 
still experienced some knee stiffness after working all day.  

Thereafter, in April 1999, the veteran reported having had a 
"complete resolution" of his left knee swelling, pain and 
stiffness and that he was able to walk briskly without 
difficulty.  An examination revealed no effusion and a full 
range of motion.  

In a May 1999 treatment note, the examiner reported that the 
veteran exhibited mild swelling in the right knee, but had 
full range of motion and the ligaments were intact.  

In August 1999, the veteran underwent another VA examination.  
The veteran reported a history of arthritis of hands, wrists 
and knees.  At the time of the examination, the veteran's 
right knee was slightly swollen, but had no specific 
limitations related to joint problems.  

The examination revealed a good range of motion of the wrists 
and fingers, and the joints of the hand were within normal 
limits.  The veteran also had good grip in both hands.  The 
veteran was able to walk on his toes and heels and squat to 
the floor and come back up.  Other than the slight puffiness, 
the right knee was normal.  The examiner diagnosed the 
veteran with polyarthritis of the hands, wrists, and knees 
with a normal examination, except for the slight puffiness in 
the right knee, which produced no functional impairment.  

In September 2001, the veteran underwent another VA 
examination.  At the time of the examination, the veteran was 
asymptomatic in the hands, wrists and right knee, but was 
having some difficulty with the left knee.  The veteran 
further reported some sensitivity under the knee and the 
incision following the February 1999 examination.  

An examination of the wrists revealed no deformity, swelling 
or other abnormalities.  After palpation, there was no 
tenderness or bogginess.  His range of motion was that of 70 
degrees of dorsiflexion, 80 degrees of palmar flexion, 20 
degrees of radial deviation and 40 degrees of ulnar 
deviation.  There was no weakness against resistance, and his 
strength was normal.  The examiner reported that the 
examination was completely within normal limits.  

An examination of the hands revealed no obvious "wasting 
flexion" or swelling of the fingers.  Pressure on the joint 
did not cause pain, and no bogginess was identified.  The 
thumb appeared normal with no weakness on abduction, 
adduction, flexion or extension.  The veteran was able to 
grasp and pinch and could "appose" the tip of the thumb to 
the fingers.  

Furthermore, the veteran could completely close the hand and 
reach the mid-crease of the palm with his fingers and make a 
strong handshake with no discomfort.  The examiner reported 
that the examination was within normal limits.  

X-ray studies of the veteran's left knee revealed a bipartite 
patella and well-maintained joint space with no other 
abnormality.  The examiner diagnosed the veteran with 
tendinitis as a residual of the left knee post treatment 
cryptococcosis.  In conclusion, the examiner stated that the 
veteran's asymptomatic wrist and hands were the result of the 
continual medical treatment.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the August 1996 Statement of the 
Case, April 1999, October 1999, and December 2001 
Supplemental Statements of the Case, as well as the August 
2001 letter, issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran has undergone VA examinations in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that he is entitled to an initial rating 
higher than the 10 percent assigned for the service-connected 
polyarthritis of the hands, wrists, and knees.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Furthermore, as the veteran is appealing from an initial 
grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran has been assigned a 10 percent rating under 
Diagnostic Code 5002-5009 by analogy to rheumatoid arthritis.   

Under Diagnostic Code 5002, rheumatic arthritis as an active 
process warrants a 20 percent rating when the diagnosis is 
well established and there are one or two exacerbations per 
year.  A 40 percent rating is warranted for the presence of 
symptoms productive of definite impairment of health, 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year.  

A 60 percent rating requires symptoms such as weight loss and 
anemia that are productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times per year or a lesser number over a prolonged period.  A 
100 percent rating requires constitutional manifestations 
associated with active joint involvement, totally.  

Regarding the chronic residuals of rheumatoid arthritis, the 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, are to be rated under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of the motion of a 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5002.  

However, the limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasms, or 
satisfactory evidence of painful motion.  The Diagnostic Code 
specifically notes that the ratings for the active process 
will not be combined with the residual ratings for limitation 
of motion or ankylosis.  

Likewise, a 10 percent evaluation is provided for limitation 
of dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215.

Additionally, Diagnostic Code 5260 provides that limitation 
of motion of either knee to 60 degrees warrants a 0 percent 
evaluation.  A 10 percent evaluation requires that flexion be 
limited to 45 degrees, and a 20 percent evaluation requires 
that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Similarly, Diagnostic Code 5261 provides that limitation of 
extension of either knee to 5 degrees warrants a 0 percent 
evaluation.  A 10 percent evaluation requires that extension 
be limited to 10 degrees, and a 20 percent evaluation 
requires that extension be limited to 15 degrees.  In 
addition, a 30 percent evaluation requires that extension be 
limited to 20 degrees, and a 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent 
evaluation requires that extension be limited to 45 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Furthermore, as to the hands, Diagnostic Codes 5216 through 
5227, within 38 C.F.R. § 4.71a, delineate the criteria for 
disability evaluations of ankylosed fingers (ankylosed 
metacarpophalangeal joint or proximal interphalangeal joint, 
or both) and are generally based on the number of fingers 
involved, limitation of motion, and whether one or two joints 
of a finger are involved.  Favorable ankylosis exists when 
flexion of the fingertips to within 2 inches (5.1 
centimeters) of the transverse fold of the palm is permitted.  
Limitation of motion of less than 1 inch in either direction 
is not considered disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5223.  

Finally, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

After reviewing the veteran's claims file, the Board 
concludes that an increased rating for the service-connected 
polyarthritis of the hands, wrists and knees is not for 
application.  

In this regard, the medical evidence demonstrates overall 
that the veteran does not exhibit any actual limitation of 
motion or related painful motion due to the service-connected 
polyarthritis.  Although the veteran exhibited some 
limitation of motion of the left knee due to a discrete 
episode of infection in February 1999, the veteran 
demonstrated full range of motion in April 1999, following 
the performance of ameliorative surgery.  

Likewise, in addition to the March 1996 VA examination 
report, which states that the veteran did not suffer from any 
limitation of motion, the February 1997 VA examination report 
states that the veteran exhibited a full range of motion of 
the hands.  

During the February 1997 VA examination when the veteran 
stated that he was at the "maximum" of pain, the examiner 
found the veteran's range of motion of the wrists to be 70 
degrees extension, 80 degrees flexion, 45 degrees ulnar 
deviation, and 20 degrees radial deviation.  Similarly, the 
veteran was able to squat with no difficulty.  

The August 1999 VA examiner reported that the veteran had no 
specific limitations related to joint problems.  The 
examination revealed that his range of motion of the wrists, 
fingers and joints of the hands was within normal limits.  

During the most recent VA examination in September 2001, the 
examiner reported that the range of motion of wrists was that 
of 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 
20 degrees of radial deviation and 40 degrees of ulnar 
deviation.  The examiner concluded that examination of wrists 
was within normal limits.  

Likewise, as to the hands, the veteran's thumb was normal 
with no weakness on abduction, adduction, flexion, or 
extension, and he was able to grasp and pinch, as well as 
"appose" the tip of the thumb to the fingers.  The examiner 
stated that the veteran could completely close his hand and 
reach the mid-crease of his palm with his fingers and make a 
strong handshake.  The examiner also concluded that 
examination of the hands was within normal limits.  

In addition, the veteran did not exhibit abnormal strength or 
dexterity or any signs of weakness, fatigability or 
incoordination.  The most recent VA examination described the 
veteran's condition as being asymptomatic.  

Therefore, as the medical evidence shows that the veteran 
overall does not exhibit any current limitation of motion or 
painful motion of his hands, wrists or knees, a rating higher 
than the currently assigned 10 percent is not warranted for 
the service-connected polyarthritis.  



ORDER

An increased rating for the service-connected polyarthritis 
of the hands, wrists and knees is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

